Citation Nr: 9921946	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-29 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and March 1997 rating 
decisions by the RO that denied an application to reopen a 
previously denied claim of service connection for a 
psychiatric disorder.


REMAND

By an August 1987 decision, the RO denied an application to 
reopen a previously denied claim of service connection for a 
psychiatric disorder.  Because the veteran did not appeal 
this decision, see 38 C.F.R. §§ 19.129, 19.192 (1987), it 
became final.  38 U.S.C.A. § 7105 (West 1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider any underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the 
Board must initially address the question of whether "new 
and material" evidence has been presented sufficient to 
reopen the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

In this regard, the Board notes that, in its adjudication of 
the veteran's current claim, the RO specifically cited the 
"materiality" test adopted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in the 
case of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under 
the Colvin test, which was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
evidence was considered "material" when it was probative of 
the issue at hand and there was a reasonable possibility of a 
change in the outcome when the newly submitted evidence was 
viewed in light of all the evidence of record.  Colvin, 
supra.  In invalidating this test, the Federal Circuit 
reasoned that the "reasonably likely to change the outcome" 
requirement was not only unnecessarily stringent, but also 
was inconsistent with the regulation on point, 38 C.F.R. 
§ 3.156(a), which merely required that newly submitted 
evidence bear directly or substantially on the specific 
matter and be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

As noted above, the RO decided the veteran's application to 
reopen on the basis of the Colvin test for "materiality."  
Therefore, because the RO's determination in this regard 
turned on the standard articulated by Colvin, rather than 
relying solely on 38 C.F.R. § 3.156(a), a remand is required.  
This remand is required so that the veteran may be informed 
of the correct standard and be given an opportunity to 
respond directly to any action by the RO under the standard 
of § 3.156(a).  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-adjudicate the claim to 
reopen.  The standard for reopening a 
previously denied claim as set forth in 
38 C.F.R. § 3.156(a) should be used as 
the sole test for determining whether the 
veteran has submitted "new and 
material" evidence.  If action remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), which should refer to the 
definition in 38 C.F.R. § 3.156(a) as the 
sole test for "materiality."  Hodge, 
supra.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice; however, he is free to supplement the record on 
appeal with additional evidence and/or argument.  The purpose 
of this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


